MEMORANDUM ***
Jerome L. Grimes appeals pro se from the district court’s summary judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging defendants violated his due process rights by failing to preserve exculpatory evidence in the form of a video surveillance tape. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Buono v. Norton, 371 F.3d 543, 545 (9th Cir.2004), and we affirm.
The district court properly concluded that Grimes failed to create a triable issue as to whether defendants’ destruction of the surveillance videotape amounted to a due process violation, because the evidence shows Grimes could have obtained exculpatory evidence by other reasonably available means, and Grimes failed to demonstrate that defendants acted in bad faith. See United States v. Cooper, 983 F.2d 928, 931 (9th Cir.1993) (stating requirements for due process claims arising from the government’s failure to preserve evidence).
Because the district court properly dismissed Grimes’s 42 U.S.C. § 1983 claim, the court did not abuse its discretion in declining to exercise supplemental jurisdiction over the remaining state law claims pursuant to 28 U.S.C. § 1367(c)(3). See Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1143 n. 7 (9th Cir.2003).
Grimes’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.